internal_revenue_service department of the treasury index no washington dc contact person a 9g j q telephone number in reference to pgg dom p st jan plr-109362-98 re partnership a partnership b partnership c state a state b state c company company company company process licensee location y w w a a v dear e n a n e o h b t d u n o this letter responds to the ruling_request of partnership a as supplemented with information submitted the contracts as modified with company a for the dated april on behalf of partnership a three rulings are requested partnership a will produce a qualified_fuel within the meaning of sec_29 of the internal_revenue_code engineering procurement and construction of the facilities satisfy the requirement in sec_29 contract before january entitled to the tax_credit under sec_29 fuel sold to unrelated persons provided the facilities producing the fuel were placed_in_service by the deadline in sec_29 for placing facilities in service to qualify for june the tax_credit for a binding written partnership a will be on the qualified and we understand the facts as presented by partnership a's authorized representative to be as follows s plr-109362-98 a i partnership a is a limited_partnership formed for the and one facility in state c purpose of raising capital to build four facilities for producing synthetic_fuel b partnership b with a percent interest and the limited partners will be four institutional investors with percent of the interests the general_partner will be two facilities in state a one facility in state each facility in state b and state c is owned by a separate project limited_liability_company are owned by the same project limited_liability_company project limited_liability companies are owned by partnership a the reason for separate project limited_liability companies is ensure that creditors of one project do not have a claim against the other projects classified as purposes a disregarded_entity for federal_income_tax each project limited_liability_company is the two facilities in state a all to each project limited_liability_company signed a binding each construction_contract provides for written contract with company a before january engineering procurement and construction of the facilities ona turnkey basis liquidated_damages of at least percent of the contract_price a description of the facility to be constructed a completion date and a maximum price for the facility modified to subcontract the work to company b configuration and equipment and to change the locations of the facilities contracts are binding written contracts under applicable state law partnership a represents that the construction the contracts have been to refine for the partnership c sold the interests in the project limited_partnership a agreed to pay partnership c for each liability companies to partnership a on june capital project limited_liability_company as follows cash at closing and equal to a percentage of the sec_29 credits on fuel sold through by the project limited_liability_company contingent installment payments over time an amount of to raise the partners in partnership a will contribute capital to partnership a to pay the purchase_price to partnership c and the operating costs of the project limited_liability companies the contingent installment payments to partnership c will be subordinated for each project limited_liability_company where aa ye operating cash_flow for the combined plr-109362-98 a deficit in there is projects or before january any subordinated amounts plus interest will be paid on regardless of cash availability partnership b has an option to purchase the project limited_liability companies during a six-month period in from partnership a for fair_market_value company c is the site lessor for the facilities in state b company c is also supplying a few supervisory and state c employees to help the project limited_liability companies manage the facilities facilities sources an affiliate of company c is acting as broker for selling the output from the facilities in the spot market additional coal fines may be purchased from other is supplying coal fines for the company c company d is the site lessor for the facilities in state a is also the operator of the facilities company d company d supplying the high-moisture low-sulphur low-btu sub-bituminous coal for the facilities currently company d output from the facilities on a spot basis expected that the output will be sold under contract to a large utility at an arm's-length price in the future it is buying the is is partnership a represents that the licensee has a license to use a patented process called the process for authorizing it converting coal feedstock into synthetic_fuel sublicensed the use of the process to each project limited_liability_company liability company the right to use the process at designated locations in exchange for the sublicense grants each project limited royalty payments licensee according to partnership a the process was developed to upgrade lower-ranked coals and coal waste material by chemically converting them into a synthetic_fuel without the need to subject partnership a the coal feedstock to high heat claims that the chemical reaction yields a fuel that differs significantly in chemical composition from the coal feedstock used to produce it reagent that reacts with the feedstock in a manner that reduces oxygen content reduces inherent moisture makes the coal less reactive increases volatile matter and raises the fuel's heating value btu content the process uses a quinoline-based chemical ie pyrolysis plr-109362-98 ragg1t b04 the coal feedstock will consist of waste coal such as coal pond fines and coarse coal refuse recovered from gob piles or coal from conventional supply sources such as the location that can be significantly upgraded using the process small particles of waste coal usually less than rejected from coal cleaning operations and stored in settling ponds pond fines contain significant amounts of recoverable coal but are difficult to process because of their size and high moisture content size of coal pond fines make them unsuitable for use as feedstock for carbonization liquefaction and gasification applications reducing the moisture content of the feedstock material and chemically bonding it into a useable solid the high moisture content and small particle the process overcomes these limitations by pond fines are in diameter a fuel or the total moisture content of coal includes surface moisture acquired from exposure to moisture in the environment and inherent moisture also known as equilibrium moisture that is jionically ie chemically bonded to the coal reagent reacts with the coal structure to produce a chemically active solid that rejects surface moisture eliminates the ionic bonding between inherent moisture and coal resulting in synthetic_fuel that has a much lower inherent moisture content eliminate ionically-bound moisture because thermally-dried coal rapidly absorbs moisture from the air to return the ionically-bound moisture to its original level by contrast thermal drying cannot permanently the process the process by removing oxygen functional groups the process results in a synthetic_fuel that has a much lower inherent moisture content the process also alters the ionic structure of the surface of the synthetic coal pellet making the synthetic_fuel hydrophobic rejects surface moisture as opposed to coal's natural hydrophilic state attracts surface moisture thus process permanently removes inherent moisture from the feedstock material and causes the synthetic_fuel to reject surface moisture so that the synthetic_fuel produced by the process maintains its low total moisture content even when exposed to rain or groundwater result from chemical changes to the coal feedstock partnership a claims that both of these effects the the process converts the coal feedstock into a synthetic_fuel by use of the following five steps in stepyone mineral matter is removed from the coal feedstock and the feedstock is sized to form coal particles no larger than in diameter the plr- coal feedstock is stockpiled next to the fuel production plant in step two the prepared coal feedstock is transported from the stockpile to the mixing apparatus using a specially-designed bin and feeder system that can handle high-moisture fine-sized coal the feeder system controls the rate of delivery of the feedstock to the plant and monitors the feed rate with a weight belt system also is equipped with variable feed drivers to maintain accurate control of the feed rate content of the feedstock is monitored computerized process control system that controls the mixing time and the reagent feed rate the weight and moisture data are fed toa this according to partnership a step three of the process initiates the chemical change by uniformly blending the process the reagent and the coal feedstock in a high-efficiency mixer coal feedstock is fed continuously into the reactor ie mixing apparatus by the conveyor and feeder system and the process reagent is fed at a controlled rate and is uniformly mixed with the feedstock heated to f to form an emulsion before it reactor given coal feedstock are determined in the laboratory prior to the processing rank particle size of the feedstock coal structure and the feed rate of the unprocessed material to reduce viscosity the reagent is is fed into the the reagent dosage is sensitive to the coal the concentration and rate of feed of the reagent for a the the chemical reaction in the third step continues for partnership a represents that no heat or pressure is hours necessary for the chemical reaction to occur equally well with low- and high-rank coals as well as waste however the effects coals including pond fines of coal ranks are most dramatic with pond fines and low-rank coals because of in addition the their high total moisture and oxygen content chemical reaction between the process reagent and coal feedstock causes the coal to become bonded of traditional reforming equipment such as briquetting or pelletizing equipment to form a hard mass bonding occurs without the use the process works step four involves reforming the chemically altered output from the reactor to increase the ease of handling of the final the output from the reactor is fed into a reforming product apparatus to produce briquettes pellets or extrusions rejected from the reformed synfuel is collected afd drained step five involves conveying the synthetic_fuel to a curing pile where the desiccation non-thermal drying and agglomeration water s c gos plr-109362-98 binding processes continue until completed in hours desiccated synthetic_fuel can then be stored or shipped to customers without risk of spontaneous combustion the partnership a represents that comparing coal samples before and after the process reveals significant chemical changes in all elemental components as well as in total moisture which includes surface and ionically bound moisture changes occur in oxygen content moisture content and heating value the most significant sec_29 of the code allows a credit for qualified the production of which is attributable to the taxpayer fuels sold by the taxpayer to an unrelated_person during the tax_year the credit for the tax_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 c of the code defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks sec_29 of the code defines the term barrel-of-oil_equivalent with respect to any fuel as that amount of the fuel which has a btu content of million with certain exceptions not applicable here sec_29 defines barrel to mean united_states gallons sec_29 and f of the code provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after december and before january january and which are sold before sec_29 of the code modifies sec_29 in the a facility producing qualified_fuels described in section case of c c which qualified_fuels include solid synthetic fuels produced from coal or lignite for purposes of sec_29 b treated as placed_in_service before january facility is placed_in_service before date pursuant to a binding written contract in effect before january sec_29 b provides that if the facility is originally placed_in_service after december sec_29 a provides that sec_29 such a facility is if the to be to is vee plr-109362-98 be applied by substituting for the date therein january the effect of this provision is the time during which the production of the facility meeting the above binding-contract rule and is placed_in_service after may be sold and qualify for the credit december to extend to date in revrul_86_100 1986_2_cb_3 the internal revenue of the code and its regulations are relevant a iii provided a credit for the cost of service ruled that the definition of the term synthetic_fuel under sec_48 to the interpretation of the term under sec_29 c former sec_48 equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production ii of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it substance under sec_1_48-9 i under sec_1_48-9 the ruling notes that coal is an alternate based on the representations of partnership a including the preponderance of proffered data on the significant difference in the chemical composition of the fuel to be produced from that of the coal the fuel to be produced using the process will be a solid synthetic_fuel from coal within the meaning of revrul_86_100 and sec_1_48-9 accordingly the process produces a qualified_fuel as defined in sec_29 c ii of the regulations of the code a construction_contract is binding only if it is enforceable a contract containing a provision limiting damages to a specified amount eg by use of a liquidated_damages under local law against a taxpayer and it does not limit damages to provision an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction contracts were executed prior to date description of the facilities to be constructed a completion date and a maximum price are binding under applicable state law and that the contracts provide for liquidated_damages of at least five péf cent of the contract_price the contracts include such essential features as a is represented that the contracts it plr-109362-98 accordingly based on the facts as presented by partnership a and partnership a's authorized representative we conclude as follows partnership a with use of the process in the facilities will produce a qualified_fuel within the meaning of sec_29 c of the code the contracts as modified with company a for the engineering procurement and construction of the facilities satisfy the requirements of sec_29 the code for a binding written contract before date of partnership a will be entitled to the credit pursuant to sec_29 to unrelated persons provided the facilities were placed_in_service by the deadline in sec_29 gq june qualify for the tax_credit for placing facilities in service to of the code on the qualified_fuel sold temporary or final regulations this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the ruling i r b revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances however when the criteria in section dollar_figure of see section dollar_figure of revproc_99_1 yo a plr-109362-98 in accordance with the power_of_attorney on file with this office the original of this letter is being sent to partnership a's first-named authorized representative and a copy is being sent to partnership a sincerely yours barth e bag hil harold e bur assistant to the branch chief t branch office of assistant chief_counsel passthroughs and special industries
